DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the description provides enough support for claims 80, 82, and 83, the examiner maintains that since the limitations found in claims 80, 82, and 83 were not original claims, the written description requirement prevents applicant from claiming subject matter that was not adequately described in the specification as filed. Although each of the features were found in the originally filed claims, the combination of features recited in claims 80, 82, and 83 with the limitations in the independent claims were not. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. An adequate description of a genus may not support claims to a subgenus or species within the genus. Therefore, the examiner maintains that although each element was individually described in the specification, the deficiency is lack of adequate description of the combination. The examiner disagrees that a ‘lack of details regarding the needle anchor portion’ backs up an assertion that the skin contact portion features described in paragraphs 0107 and 0110 are able to be applied to any needle anchor guide, since, as argued by examiner, the specification is silent to features between the embodiments of the needle anchors are interchangeable between the embodiments described and shown. The specification merely states that there can be features that can be similar between the guides and the anchors, providing support for the figures shown where certain disclosed species have the same features. However, the language of the disclosure does not provide adequate support for each of the described features being interchangeable among all embodiments to support the claimed combination, since the claimed combination is neither adequately described or reflected in the drawings. The applicant further points to a black circle on annotated figures 13D-13F on page 12 of applicant’s arguments to indicate a top corner of a tubing divider in figures 15A-15C and 18A-18B, the structure in the black circle is not clearly shown from that angle, described in the specification, nor identified by reference numeral in the drawings or specification, and thus it cannot be adequately determined that the identified structure in the drawings is a tubing slot as argued by applicant. MPEP 2163.05 addresses narrowing or subgeneric claims, which involves introduction of claim changes to narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s argument with respect to the prior art rejections and that Bierman’s rails 34 do not teach or suggest the amendments to claim 78, the examiner disagrees. It is noted that the needle is not positively recited. Therefore, as long as Bierman provides the recited structure “a front edge that is sloped towards the skin contact portion” that is capable of “providing structure for needle wings of the needle to securely rest against” the prior art meets the limitations. The needle and wings can be any arbitrarily shaped needle with wings, that would be shaped in order to rest against either edge 34 of Bierman or even possibly edge 44 of Bierman, since both edges are sloped downward towards the skin contact portion as shown in the annotated figure below in the rejection addressing the amendments to the claims. Therefore, even though Bierman’s device does not contemplate wings of a needle, the limitation is sufficiently broad such that the prior art meets the limitations and applicant’s arguments are not persuasive. 
In response to applicant’s argument that Kvalo also fails to teach or suggest the amended limitation, as shown in the rejection below and similarly argued with respect to Bierman, the needle is not positively recited in the claims. Therefore, as long as Bierman provides the recited structure “a front edge that is sloped towards the skin contact portion” that is capable of “providing structure for needle wings of the needle to securely rest against” the prior art meets the limitations. The needle and wings can be any arbitrarily shaped needle with wings, that would be shaped in order to rest against the annotated of Kvalo since the edge is rounded and thus sloped downward towards the skin contact portion as shown in the annotated figure below in the rejection addressing the amendments to the claims. Therefore, even though Kvalo’s device does not contemplate wings of a needle, the limitation is sufficiently broad such that the prior art meets the limitations and applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80, 82, 83, and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 80 recites the limitation “a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient” in lines 1-3. This feature is described in figures 15A-15C for an external needle anchor (1512, originally filed specification paragraph 0107). Claim 78 from which claim 80 recites “the needle anchor portion comprises a plurality of tubing slots of securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient” in lines 4-6 of the claim. This feature is covered in figures 13A-13F of a needle anchor having tubing slots 1326, 1328, 1348, 1350, 1352 (originally filed specification paragraphs 0103-0104), wherein a fold over skin contact portion as shown in figures 15A-15C is not present. Although the disclosure states that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described (paragraph 0116), the embodiments described in figures 15A-15C or figures 13A-13F, the specification does not disclose that the features between the embodiments of the needle anchors are interchangeable. The specification describes in paragraph 0049 that the external needle guide may include needle anchor features, and the external needle anchor includes needle guide features, which is apparent in the disclosure since certain embodiments include similar features between needle guide and needle anchor figures, however, the disclosure does not have specifics on the similar structures between the embodiments being interchangeable between one disclosed embodiment and another. Therefore, the disclosure fails to provide support for an embodiment where a needle anchor comprises both the feature of a plurality of tubing slots for securing a tubing coupled to the needle in combination with the skin contact portion configured to be folded toward the needle as presented in claim 80. 
Claim 82 recites the limitation “wherein the adhesive of the skin contact portion comprises an ovular shape” in lines 1-2. This feature is described in figures 18A-18B for an external needle anchor (1812, originally filed specification paragraph 0110). Claim 78 from which claim 82 recites “the needle anchor portion comprises a plurality of tubing slots of securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient” in lines 4-6 of the claim. This feature is covered in figures 13A-13F of a needle anchor having tubing slots 1326, 1328, 1348, 1350, 1352 (originally filed specification paragraphs 0103-0104), wherein the ovular shaped adhesive portion shown in figures 18A-18B is not present. Although the disclosure states that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described (paragraph 0116), the embodiments described in figures 15A-15C or figures 18A-18B, the specification does not disclose that the features between the embodiments of the needle anchors are interchangeable. The specification describes in paragraph 0049 that the external needle guide may include needle anchor features, and the external needle anchor includes needle guide features, which is apparent in the disclosure since certain embodiments include similar features between needle guide and needle anchor figures, however, the disclosure does not have specifics on the similar structures between the embodiments being interchangeable between one disclosed embodiment and another. Therefore, the disclosure fails to provide support for an embodiment where a needle anchor comprises both the feature of a plurality of tubing slots for securing a tubing coupled to the needle in combination with an ovular shaped adhesive portion as presented in claim 82. 
Claim 83 recites the limitation “the skin contact portion comprises an arcuate edge for inserting the needle through the skin of the patient” in lines 1-2. This feature is described in figures 14A-14C for an external needle anchor (1403, originally filed specification paragraph 0106). Claim 78 from which claim 83 recites “the needle anchor portion comprises a plurality of tubing slots of securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient” in lines 4-6 of the claim. This feature is covered in figures 13A-13F of a needle anchor having tubing slots 1326, 1328, 1348, 1350, 1352 (originally filed specification paragraphs 0103-0104), wherein an arcuate edge as shown in figure 1403 is not present in the skin contact portion. Although the disclosure states that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described (paragraph 0116), the embodiments described in figures 15A-15C or figures 14A-14C, the specification does not disclose that the features between the embodiments of the needle anchors are interchangeable. The specification describes in paragraph 0049 that the external needle guide may include needle anchor features, and the external needle anchor includes needle guide features, which is apparent in the disclosure since certain embodiments include similar features between needle guide and needle anchor figures, however, the disclosure does not have specifics on the similar structures between the embodiments being interchangeable between one disclosed embodiment and another. Therefore, the disclosure fails to provide support for an embodiment where a needle anchor comprises both the feature of a plurality of tubing slots for securing a tubing coupled to the needle in combination with the arcuate edge described as presented in claim 82. 
Claim 92 recites the limitation “wherein the needle anchor portion is monolithic” in lines 1-2 of the claim. The specification is silent to this feature and thus does not provide adequate support for this limitation in the claim. It cannot be determined from the drawings alone that the needle anchor portion is monolithic. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 93 recites the limitation “wherein during use, after the needle is inserted into the vessel of the patient, the tubing coupled to the needle is secured in a tubing slot of the plurality of tubing slots” in lines 1-3 of the claims. This limitation is not described in the specification. The specification describes that the guides and anchors can function to stabilize the needle after insertion into a vessel to prevent unwanted movement (paragraph 0004, 0045, 0049) and that the needles can be secured via tape to the side of the eternal needle guide after the needle is inserted (paragraph 0066). However, the specification is silent to specifically securing the tubing of the needle in a tubing slot of the plurality of tubing slots. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 93 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 93 recites the limitation “wherein during use, after the needle is inserted into the vessel of the patient, the tubing coupled to the needle is secured in a tubing slot of the plurality of tubing slots” in lines 1-3 of the claims. Although functional limitations are permitted in device claims, the recitation that “the tubing coupled to the needle is secured in a tubing slot of the plurality of tubing slots” renders the claim indefinite, since it is unclear whether this step is positively recited. Furthermore, it appears that this limitation is directed to a step of using the device, rather than a mere functional recitation of the use of the device. Therefore, it is unclear whether a product or process is being claimed. The examiner interprets the limitation to be “ wherein during use, after the needle is inserted into the vessel of the patient, the tubing coupled to the needle is configured to be secured in a tubing slot of the plurality of tubing slots” for examination purposes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 78-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman (US 5722959). 
Regarding claim 78, Bierman discloses an external needle anchor (10), comprising: a skin contact portion (18) for securely attaching to skin of a patient; and a needle anchor portion (16, 14) for securely holding a needle in place once inserted into a vessel of a patient, wherein the needle anchor portion comprises a plurality of tubing slots (40a, 40b) for securing a tubing coupled to the needle and a front edge (see image below) that is sloped towards the skin contact portion (angled in a downward direction towards contact portion 18, see image below) to provide structure for needle wings of the needle to securely rest against (an arbitrary needle having arbitrary wings that could be made to abut and rest against surface 34 or 44 could be placed in the slot to meet the claimed limitations since the needle is not positively recited in the claims), each tubing slot having a different predetermined angle relative to the skin of the patient (Figures 3-4, C:5L:18-21, 55-67, C:6, L:1-7) ).  

    PNG
    media_image1.png
    296
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    392
    554
    media_image2.png
    Greyscale

Regarding claim 79, Bierman discloses all of the limitations set forth in claim 78, wherein the skin contact portion comprises an adhesive (C:7, L:57-67).
Regarding claim 80, Bierman discloses all of the limitations set forth in claim 79, wherein a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient (the limitation “configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient” is a functional limitation. Since the skin contact portion 18 is disclosed as being flexible, C:7, L:60, and extends past the base of the needle anchor portion, it is possible to fold the back rounded edges indicated in the image below in a direction ‘towards the needle’, such that the prior art is capable of meeting the claimed limitations, the prior art meets the claimed limitations.) 

    PNG
    media_image3.png
    575
    712
    media_image3.png
    Greyscale

Regarding claim 81, Bierman discloses all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises wings (66, figure 2) that extend horizontally from the needle anchor portion.  
Regarding claim 82, Bierman discloses all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises an ovular shape (66, figure 2).  
Regarding claim 83, Bierman discloses all of the limitations set forth in claim 78, wherein the skin contact portion comprises an arcuate edge for inserting the needle through the skin of the patient and into the vessel of the patient.

    PNG
    media_image4.png
    261
    505
    media_image4.png
    Greyscale

Regarding claim 93, Bierman discloses all of the limitations set forth in claim 78, wherein during use, after the needle is inserted into the vessel of the patient, the tubing coupled to the needle is configured to be secured in a tubing slot of the plurality of tubing slots (this is a functional limitation wherein the needle and tubing are not positively recited. Therefore, the arbitrary needle and tubing can be used in this way to meet the claimed limitations). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Kvalo (US 4863432) in view of Bierman (US 5722959).
Regarding claim 78, Kvalo discloses an external needle anchor (10), comprising: a skin contact portion (32) for securely attaching to skin of a patient; and a needle anchor portion (10) for securely holding a needle in place once inserted into a vessel of a patient, wherein the needle anchor portion comprises a tubing slot (16) for securing a tubing coupled to the needle having a predetermined angle relative to the skin of the patient (figure 4, needle would be configured to be inserted at an angle relative to the skin of a patient since hub 16 is raised from wings 22 of the needle anchor) and a front edge (see image below) that is sloped towards the skin contact portion (sloped in a curved direction towards contact portion 32, see image below) to provide structure for needle wings of the needle to securely rest against (an arbitrary needle having arbitrary wings that could be made to abut and rest against the curved surface could be placed in the slot to meet the claimed limitations since the needle is not positively recited in the claims). Kvalo does not specifically disclose that the tubing slot comprises a plurality of tubing slots, wherein each tubing slot has a different predetermined angle relative to the skin of the patient. However, Bierman teaches it was known in the art at the time of the invention to make an external needle anchor comprising a skin contact portion (18) and a needle anchor portion (16) comprise a plurality of tubing slots (40a, 40b) for securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient (Figures 3-4, C:5L:18-21, 55-67, C:6, L:1-7) allowing incremental adjustments of the incident angle without disconnecting the catheter from the retainer (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the tubing slot of Kvalo comprise a plurality of tubing slots, such that each slot has a different predetermined angle relative to the skin of the patient, as taught by Bierman, in order to allow incremental adjustments of the incident angle without disconnecting the catheter from the retainer. 

    PNG
    media_image5.png
    357
    792
    media_image5.png
    Greyscale

Regarding claim 79, Kvalo in view of Bierman teaches all of the limitations set forth in claim 78, wherein the skin contact portion (32) comprises an adhesive (C:4, L:48-55).
Regarding claim 80, Kvalo in view of Bierman teaches all of the limitations set forth in claim 79, wherein a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient (figure 4 and 4B; C: 4, L: 48-65)
Regarding claim 81, Kvalo in view of Bierman teaches all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises wings (32a, 32b) that extend horizontally from the needle anchor portion (32a, 32b extend horizontally in figure 4A).  
Regarding claim 92, Kvalo in view of Bierman teaches all of the limitations set forth in claim 78, wherein the needle anchor portion is monolithic (10, figure 3). 
Regarding claim 93, Kvalo in view of Bierman teaches all of the limitations set forth in claim 78, wherein during use, after the needle is inserted into the vessel of the patient, the tubing coupled to the needle is configured to be secured in a tubing slot of the plurality of tubing slots (this is a functional limitation wherein the needle and tubing are not positively recited. Therefore, the arbitrary needle and tubing can be used in this way to meet the claimed limitations). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771